DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Terminal Disclaimer filed February 10, 2021 is sufficient to overcome the double patenting rejection. Accordingly, it is withdrawn.

Applicant’s arguments with respect to the rejections under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive in light of the amendments. Accordingly, the rejections are withdrawn. However, upon further consideration, new grounds of rejection are made.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-7 and 16-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form.
Each of claims 5-7 takes the form of dependent claims containing a reference to “claim 4”. However, claim 4 is not a claim “previously set forth” as required by the statute because claim 4 has been cancelled. Similarly, each of claims 16-18 improperly depends from cancelled claim 15. The Examiner recommends amending claims 5-7 to depend from claim 1, and amending claims 16-18 to depend from claim 12. For the purposes of this action, the claims will be treated as if this were already the case. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-14, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bakman (US Patent No. 8,738,972) in view of Brown (US Pub. No. 2015/0242245).

Regarding claim 1, Bakman shows a method comprising: 
collecting, by a server device (e.g., a server running a capacity manager: see col. 12, lines 1-6 and 28-56) that is executing within a server device cluster (e.g., a farm or group of servers: see col. 6, lines 24-31; col. 11, line 62 to col. 12, lines 1-6 and 28-56), metric information indicative of an operational state of the server 
analyzing, by the server device and based on the metric information, whether a first condition associated with the first virtual computing instance is satisfied (e.g., whether CPU, memory usage, or other metric is above a threshold for the first of the multiple VMs: see col. 15, lines 16-35 and col. 20, line 25 to col. 21, line 38); 
analyzing, by the server device and based on the metric information, whether a second condition associated with the second virtual computing instance is satisfied (e.g., whether CPU, memory usage, or other metric is above a threshold for the second of the multiple VMs, so as to trigger an alert: see col. 15, lines 16-35 and col. 20, line 25 to col. 21, line 38); 
determining, by the server device, that both the first condition and the second condition are satisfied (e.g., determining that a first VM and another of the VMs have an alert, such as a memory alert: see col. 23, lines 40-51; col. 24, line 20-54; and col. 26, lines 14-30); and 
updating control information characterizing the operational state of the server device executing within the server device cluster (e.g., by determining a root cause for a host-level alert being the multiple VMs having corresponding alerts: see col. 23, lines 40-51; col. 24, line 20-54; col. 26, lines 14-30; and col. 28, lines 9-24).
Bakman does not explicitly show that the determining is by computing an aggregation function result for each of a plurality of monitoring intervals, determining a count of monitoring intervals in which the aggregation function result exceeds a first threshold, and determining whether the count exceeds a second threshold.
Brown shows determining that a compound condition is satisfied by computing an aggregation function result for each of a plurality of monitoring intervals (e.g., computing an average of a monitored affinity measure metric for a number of consecutive measurement periods: see [0036] and [0041]), determining a count of monitoring intervals in which the aggregation function result exceeds a first threshold (e.g., a number of periods for which the averaged AM exceeds an AM threshold: see [0041]), and determining whether the count exceeds a second threshold (e.g., whether the number is over a predetermined number of consecutive periods: see [0041]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Bakman with the teachings of Brown in order “to make the system less sensitive to small performance variations” (see Brown, [0041]).

Regarding claim 2, the combination shows the limitations of claim 1 as applied above, and further shows wherein updating control information characterizing the operational state of 

Regarding claim 3, the combination shows the limitations of claim 1 as applied above, and further shows wherein updating the control information characterizing the operational state comprises generating alarm information indicative of an active alarm condition (e.g., at least information including a collection of alarms, a root cause determination, and a recommendation: see Bakman, col. 23, lines 40-51; col. 24, lines 20-54; col. 26, lines 14-30; and col. 28, lines 9-23).

Regarding claim 6, the combination shows the limitations of claim [1] as applied above, and further shows wherein updating control information includes: 
determining whether an event mode is configured for at least one of the first virtual computing instance executing on the server device and the second virtual computing instance executing on the server device (e.g., determining that an alert event is configured for a given VM: see Bakman, col. 15, lines 32-50); and 
in response to determining that the event mode is configured, generating event information indicative of occurrence of the specific condition (e.g., including a notification, a recommendation, etc.: see Bakman, col. 20, lines 25-67 and col. 22, lines 58-67).



Regarding claim 9, the combination shows the limitations of claim 1 as applied above, and further shows wherein the first virtual computing instance and the second virtual computing instance are each a virtual machine (e.g., a virtual machine which implements a computer or application VM software: see Bakman, col. 5, line 66 to col. 6, line 31).

Regarding claim 10, the combination shows the limitations of claim 1 as applied above, and further shows wherein the first virtual computing instance and the second virtual computing instance are each a container (e.g., a “tightly isolated virtualized module (for example…a container, and so on”): see Bakman, col. 5, lines 28-57 and col. 5, line 66 to col. 6, line 31).

Regarding claim 11, the combination shows the limitations of claim 1 as applied above, and further shows wherein collecting the metric information comprises monitoring at least one of central processing unit (CPU) usage, CPU time, memory usage, hard drive disk usage, available inbound network bandwidth, available outbound network bandwidth, time to first byte associated with a request for service, or a number of requests for service (e.g., at least CPU usage and memory usage: see Bakman, col. 12, lines 43-56; col. 15, lines 18-32; and col. 16, lines 6-10).


a storage system (e.g., at least a memory: see col. 7, lines 46-62); and 
processing circuitry (e.g., at least a CPU: see col. 7, lines 46-62) in a server device (e.g., a server running a capacity manager: see col. 12, lines 1-6 and 28-56) that is executing within a server device cluster (e.g., a farm or group of servers: see col. 6, lines 24-31; col. 11, line 62 to col. 12, lines 1-6 and 28-56), wherein the processing circuitry has access to the storage system and is configured to cause the server device to: 
collect a first set of metric information (e.g., resource utilization metrics: see col. 13, lines 18-40) associated with a first virtual computing instance executing on a server device that is executing within a server device cluster (e.g., one of a multiple virtual machines or containers: see col. 5, line 28 to col. 6, line 10; col. 11, line 62 to col. 12, line 6; and col. 12, lines 28-34), 
collect a second set of metric information associated with a second virtual computing instance executing on the server device (e.g., another of the virtual machines or containers: see col. 5, line 28 to col. 6, line 10; col. 11, line 62 to col. 12, line 6; and col. 12, lines 28-34), 
analyze, based on the first set of metric information, whether a first condition associated with the first virtual computing instance is satisfied (e.g., whether CPU, memory usage, or other metric is above a threshold for the first of the multiple VMs: see col. 15, lines 16-35 and col. 20, line 25 to col. 21, line 38), 
analyze, based on the second set of metric information, whether a second condition associated with the second virtual computing instance is satisfied (e.g., whether CPU, memory usage, or other metric is above a threshold for the second of the multiple VMs, so as to trigger an alert: see col. 15, lines 16-35 and col. 20, line 25 to col. 21, line 38), 

update control information characterizing an operational state of the server device executing within the server device cluster (e.g., by determining a root cause for a host-level alert being the multiple VMs having corresponding alerts: see col. 23, lines 40-51; col. 24, line 20-54; col. 26, lines 14-30; and col. 28, lines 9-24).
Bakman does not explicitly show that the determining is by computing an aggregation function result for each of a plurality of monitoring intervals, determining a count of monitoring intervals in which the aggregation function result exceeds a first threshold, and determining whether the count exceeds a second threshold.
Brown shows determining that a compound condition is satisfied by computing an aggregation function result for each of a plurality of monitoring intervals (e.g., computing an average of a monitored affinity measure metric for a number of consecutive measurement periods: see [0036] and [0041]), determining a count of monitoring intervals in which the aggregation function result exceeds a first threshold (e.g., a number of periods for which the averaged AM exceeds an AM threshold: see [0041]), and determining whether the count exceeds a second threshold (e.g., whether the number is over a predetermined number of consecutive periods: see [0041]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Bakman with the teachings of Brown in order “to make the system less sensitive to small performance variations” (see Brown, [0041]).

mutatis mutandis.

Regarding claim 20, Bakman shows a non-transitory computer-readable medium comprising instructions (at least inherently disclosed as a necessary component of a computer-implemented system) for causing processing circuitry to perform operations comprising: 
collecting a first set of metric information (e.g., resource utilization metrics: see col. 13, lines 18-40) associated with a first virtual computing instance executing on a server device that is executing within a server device cluster (e.g., one of a multiple virtual machines or containers: see col. 5, line 28 to col. 6, line 10; col. 11, line 62 to col. 12, line 6; and col. 12, lines 28-34), 
collecting a second set of metric information associated with a second virtual computing instance executing on the server device (e.g., another of the virtual machines or containers: see col. 5, line 28 to col. 6, line 10; col. 11, line 62 to col. 12, line 6; and col. 12, lines 28-34), 
analyzing, based on the first set of metric information, whether a first condition associated with the first virtual computing instance is satisfied (e.g., whether CPU, memory usage, or other metric is above a threshold for the first of the multiple VMs: see col. 15, lines 16-35 and col. 20, line 25 to col. 21, line 38), 
analyzing, based on the second set of metric information, whether a second condition associated with the second virtual computing instance is satisfied (e.g., whether CPU, memory usage, or other metric is above a threshold for the second of the multiple VMs, so as to trigger an alert: see col. 15, lines 16-35 and col. 20, line 25 to col. 21, line 38), 

updating control information characterizing an operational state of the server device executing within the server device cluster (e.g., by determining a root cause for a host-level alert being the multiple VMs having corresponding alerts: see col. 23, lines 40-51; col. 24, line 20-54; col. 26, lines 14-30; and col. 28, lines 9-24).
Bakman does not explicitly show that the determining is by computing an aggregation function result for each of a plurality of monitoring intervals, determining a count of monitoring intervals in which the aggregation function result exceeds a first threshold, and determining whether the count exceeds a second threshold.
Brown shows determining that a compound condition is satisfied by computing an aggregation function result for each of a plurality of monitoring intervals (e.g., computing an average of a monitored affinity measure metric for a number of consecutive measurement periods: see [0036] and [0041]), determining a count of monitoring intervals in which the aggregation function result exceeds a first threshold (e.g., a number of periods for which the averaged AM exceeds an AM threshold: see [0041]), and determining whether the count exceeds a second threshold (e.g., whether the number is over a predetermined number of consecutive periods: see [0041]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Bakman with the teachings of Brown in order “to make the system less sensitive to small performance variations” (see Brown, [0041]).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bakman (US Patent No. 8,738,972) in view of Brown (US Pub. No. 2015/0242245), and further in view of Schlener (US Patent No. 6,182,157).

Regarding claim 5, the combination shows the limitations of claim [1] as applied above, and further shows receiving, by the server device, configuration information defining the compound rule associated with the specific condition (user configurations for threshold, duration, etc.: see Bakman, col. 15, lines 7-31 and col. 16, lines 11-15).
The combination does not explicitly show that the configuration information is received from a remote computing device.
Schlener shows receiving configuration information from a remote computing device (see col. 6, lines 34-38).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the system of Bakman with the teachings of Schlener in order to allow administrators to configure the system without having to physically travel to the location of the server.

Claim 16 corresponds to claim 5 and is rejected for the reasons given above, mutatis mutandis.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bakman (US Patent No. 8,738,972) in view of Brown (US Pub. No. 2015/0242245), and further in view of Desai (US Patent No. 6,968,291).

Regarding claim 7, the combination shows the limitations of claim [1] as applied above, and further shows wherein updating control information includes: 
determining that an alert mode is configured for at least one of the first virtual computing instance executing on the server device and the second virtual computing instance executing on the server device (e.g., determining that an alert is configured for a given VM: see Bakman, col. 15, lines 32-50); and 
in response to determining that the alert mode is configured: 
determining whether an alert associated with the specific condition is active (e.g., determining whether to issue the alert: see Bakman, col. 15, lines 18-50). 
The combination does not explicitly show generating alarm information indicative of an active alarm condition in response to determining that the alert associated with the specific condition is not active.
Desai shows generating alarm information indicative of an active alarm condition in response to determining that the alert associated with a specific condition is not active (e.g., a notification that a given alert has been deactivated: see col. 9, line 52 to col. 10, line 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the system of Bakman with the teachings of Desai in order to apprise administrators of the status of the system.

Claim 18 corresponds to claim 7 and is rejected for the reasons given above, mutatis mutandis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D. Biagini whose telephone number is (571)272-9743.  The examiner can normally be reached on weekdays from 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Christopher Biagini/Primary Examiner, Art Unit 2445